F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          APR 16 2003
                                 TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 STEVEN R. WOOD,

               Petitioner - Appellant,

          v.                                              No. 02-6317
                                                   (D.C. No. CIV-01-1933-C)
 H. N. SCOTT, Warden; ATTORNEY                         (W.D. Oklahoma)
 GENERAL FOR THE STATE OF
 OKLAHOMA,

               Respondents - Appellees.


                                         ORDER *


Before EBEL, HENRY, and HARTZ, Circuit Judges.


      Steven R. Wood, a state prisoner in the custody of the Oklahoma

Department of Corrections, was convicted after a jury trial in the District Court of

Oklahoma County of first-degree rape after former conviction of two or more

felonies. Mr. Wood received a sentence of fifty years’ imprisonment. The

Oklahoma Court of Criminal Appeals affirmed his conviction.



      *
        This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders; nevertheless, an order may be cited under the terms and
conditions of 10th Cir. R. 36.3.
      Mr. Wood filed a 28 U.S.C. § 2254 habeas corpus petition in federal

district court asserting that: (1) the evidence is insufficient to support his

conviction; (2) the trial court violated state law by allowing the jury to recess for

the evening and continue deliberations the next morning, and his trial counsel’s

failure to object to the recess violated Mr. Wood’s Sixth Amendment right to

effective assistance of counsel; (3) the trial court deprived him of a fundamentally

fair trial by improperly admitting the victim’s testimony regarding a sexually

explicit statement he made to her several weeks before the alleged rape; (4) the

trial court deprived him of a fundamentally fair trial by failing to instruct the jury

that the victim’s testimony required corroboration and in failing to give a limiting

instruction regarding the victim’s testimony about Mr. Wood’s prior statement;

(alternatively, Mr. Wood argued that his counsel was constitutionally deficient in

failing to object to these instructional errors); (5) the trial court erred in

admitting, at Mr. Wood’s sentencing proceeding, two judgments and sentences

from prior felony convictions without redacting the references to the sentences

imposed in the prior cases; and (6) cumulative errors entitle him to habeas corpus

relief. Mr. Wood had unsuccessfully raised each of these claims before the

Oklahoma Court of Criminal Appeals.

      The federal district court referred the case to a magistrate judge, who

concluded that Mr. Wood was not entitled to habeas relief. The district court


                                            -2-
adopted the magistrate judge’s report and recommendation and denied Mr.

Wood’s petition.

       Mr. Wood now seeks a certificate of appealability (COA) to appeal the

district court’s denial of his habeas petition. He also seeks to proceed in forma

pauperis (IFP). In order to obtain a COA, Mr. Wood must make “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Mr.

Wood may make this showing by demonstrating that “‘reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or

wrong.’” Miller-El v. Cockrell, 123 S. Ct. 1029, 1040 (2003) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)). “[A] claim can be debatable even though

every jurist of reason might agree, after the COA has been granted and the case

has received full consideration, that [the] petitioner will not prevail.” Miller-El,

123 S. Ct. at 1040. To proceed IFP, Mr. Wood must show “a financial inability to

pay the required fees and the existence of a reasoned, nonfrivolous argument on

the law and facts in support of the issues raised on appeal.”   McIntosh v. United

States Parole Comm’n , 115 F.3d 809, 812 (10th Cir. 1997) (internal quotation

marks omitted).

       Because Mr. Wood filed his habeas petition after April 24, 1996, the

effective date of the Antiterrorism and Effective Death Penalty Act (AEDPA), the

AEDPA’s provisions apply. Brown v. Warden, Springfield Medical Center for



                                             -3-
Federal Prisoners, 315 F.3d 1268, 1269 (10th Cir. 2003). Under AEDPA, “a

federal habeas court may not grant relief “simply because that court concludes in

its independent judgment that the relevant state-court decision applied clearly

established federal law erroneously or incorrectly.” Williams v. Taylor, 529 U.S.

362, 411 (2000) (discussing 28 U.S.C. § 2254(d)). Rather, that application must

be objectively unreasonable. See id. at 409.

      For substantially the same reasons set forth in the magistrate judge’s report

and recommendation, we conclude that Mr. Wood has failed to present a colorable

argument that the OCCA unreasonably applied federal law. Thus, “reasonable

jurists would [not] find the district court’s assessment of the constitutional claims

debatable or wrong.” Miller-El, 123 S. Ct. at 1040. Accordingly, we DENY Mr.

Wood’s application for a COA and his motion to proceed IFP and DISMISS this

appeal



                                        Entered for the Court,



                                        Robert H. Henry
                                        Circuit Judge




                                          -4-